El Juez Presidente Señor Hernández Denton
concurrió e hizo constar la expresión siguiente:
El Juez Presidente Señor Hernández Denton concurre con la opinión del Tribunal. Aunque coincide con el resultado al que llega la mayoría, entiende que en estricta juridicidad, era innecesario pautar en este caso una norma relativa a la pro-cedencia del arbitraje en los casos de divorcio por consenti-miento mutuo. Esa controversia no fue suscitada por las par-tes ni por los foros recurridos, por lo que ésta no fue discutida ni argumentada en ninguna etapa del procedimiento judicial. Por ende, lo expresado por el Tribunal sobre la validez del mecanismo de arbitraje acordado por las partes para liquidar la sociedad legal de gananciales no pasa de ser un dictum.
La Juez Asociada Señora Rodríguez Rodríguez disintió y concurrió con una opinión escrita, a la que se le unió la Jueza Asociada Señora Fiol Matta.